Announced by
Mr. Justice Van Devanter.
On consideration of the fourteenth report of the receiver it is ordered:
1. The accounts, disbursements and transactions of the receiver shown in the report are approved;
2. The receiver' is directed to apply to receivership expenses the balance of approximately $6,800.00 remaining in his hands to the credit of the river-bed wells;
3. The receiver is directed to pay to the several claimants interested in' the Texas or flood-plain wells the balance remaining in his hands to the credit of such wells and heretofore reserved to meet possible receivership expenses;
4. The receiver is instructed, as soon as may be convenient, to make any needful preparation for promptly closing the receivership;’to store the books of account, records and files of the receivership with the Security Storage Company of Washington, D. C., in such manner as will make them readily accessible to the clerk of this Court; to pay the storage charges thereon in advance for a period of three years; to deliver such books, records and files as so stored to the clerk of this court; and to make and submit a final report covering his disbursements and transactions since the fourteenth report.